Exhibit 10.27

FIRST AMENDMENT TO THE SERIES 2006-2 SUPPLEMENT

This FIRST AMENDMENT (this “Amendment”), dated as of May 9, 2007, amends the
Series 2006-2 Supplement (the “Series 2006-2 Supplement”), dated as of June 2,
2006 and is between AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC (formerly known
as Cendant Rental Car Funding (AESOP) LLC), a special purpose limited liability
company established under the laws of Delaware (“ABRCF”) and THE BANK OF NEW
YORK TRUST COMPANY, N.A. (as successor in interest to The Bank of New York), a
national banking association, as trustee (in such capacity, the “Trustee”) and
as agent for the benefit of the Series 2006-2 Noteholders and the Surety
Provider (in such capacity, the “Series 2006-2 Agent”), to the Second Amended
and Restated Base Indenture, dated as of June 3, 2004, between ABRCF and the
Trustee (as amended, modified or supplemented from time to time, exclusive of
Supplements creating a new Series of Notes, the “Base Indenture”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided therefor in the Definitions List attached as
Schedule I to the Base Indenture (as amended through the date hereof) or the
Series 2006-2 Supplement, as applicable.

WITNESSETH:

WHEREAS, pursuant to Section 12.2(i) of the Base Indenture, an amendment to any
Supplement requires the consent of ABRCF, the Trustee and each affected
Noteholder of the applicable Series of Notes;

WHEREAS, ABRCF has requested the Trustee, the Series 2006-2 Agent, the Surety
Provider and each Series 2006-2 Noteholder to, and, upon the effectiveness of
(i) this Amendment, (ii) the letter (the “Surety Provider Consent Letter”),
dated as of the date hereof, among ABRCF and the Surety Provider and (iii) the
letter (the “2006-2 Noteholder Consent Letter”), dated as of the date hereof,
among ABRCF and each Series 2006-2 Noteholder, ABRCF, the Trustee, the Series
2006-2 Agent, the Surety Provider and each Series 2006-2 Noteholder have agreed
to, amend certain provisions of the Series 2006-2 Supplement as set forth
herein;

WHEREAS, the parties desire to amend the Series 2006-2 Supplement (1) to
increase the Series 2006-2 Maximum Non-Program Vehicle Percentage and (2) to
reflect the name change of certain entities; and

WHEREAS, ABRCF has requested the Trustee, the Series 2006-2 Agent, the Surety
Provider and each Series 2006-2 Noteholder to, and, upon this Amendment becoming
effective, ABRCF, the Trustee, the Series 2006-2 Agent, the Surety Provider and
each Series 2006-2 Noteholder have agreed to, amend certain provisions of the
Series 2006-2 Supplement as set forth herein;

NOW, THEREFORE, it is agreed:

1. The Series 2006-2 Supplement is hereby amended by (i) replacing the term
“Cendant Rental Car Funding (AESOP) LLC” with “Avis Budget Rental Car Funding
(AESOP) LLC”, and (ii) replacing the term “CRCF” with “ABRCF” in each place such
terms appear.



--------------------------------------------------------------------------------

2. The following defined term, as set forth in Article I(b) of the Series 2006-2
Supplement, is hereby amended and restated in its entirety as follows:

“Series 2006-2 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, the sum of (a) 60% and (b) a fraction, expressed as a percentage,
the numerator of which is the aggregate Net Book Value of all Redesignated
Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer with respect
to which a Manufacturer Event of Default has occurred, and in each case leased
under the AESOP I Operating Lease or the Finance Lease as of such date, and the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the Leases as of such date.

3. This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the Series 2006-2 Supplement.

4. This Amendment shall become effective as of the date (the “Amendment
Effective Date”) on which each of the following has occurred: (i) each of the
parties hereto shall have executed and delivered this Amendment to the Trustee,
(ii) the Rating Agency Consent Condition shall have been satisfied with respect
to this Amendment, (iii) all certificates and opinions of counsel required under
the Base Indenture shall have been delivered to the Trustee, (iv) the Surety
Provider shall have executed the Surety Provider Consent Letter consenting
hereto and (v) each Series 2006-2 Noteholder shall have executed the 2006-2
Noteholder Consent Letter consenting hereto.

5. From and after the Amendment Effective Date, all references to the Series
2006-2 Supplement shall be deemed to be references to the Series 2006-2
Supplement as amended hereby.

6. This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.

7. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.

 

AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, as Issuer By:   /s/ Karen C.
Sclafani   Name:   Karen C. Sclafani   Title:   Executive Vice President,
General Counsel and Assistant Secretary

 

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee and Series 2006-2 Agent By:
  /s/ Marian Onischak   Name:   Marian Onischak   Title:   Vice President